Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 6/30/21.
Claims 1-17 and 19-21 are pending.
Response to Amendment/Arguments
Applicant has amended the claims to include new limitations.
Applicant’s arguments, see page 9, filed 6/30/21, with respect to claims 1-17 and 19-21 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant argued that the prior art does not disclose, in response to an unavailability of the second slice service, redirecting new incoming data of a second write request received at the first slice service to a standby slice service of a standby node in the cluster without replicating the data copied to the second slice service prior to the unavailability.  This argument is persuasive.  The claims are allowable for the above reason.
Allowable Subject Matter
Claims 1-17 and 19-21 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138